Citation Nr: 9901570	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin rashes, to 
include as an undiagnosed illness.

2.  Entitlement to service connection for blood clots in the 
nose with shortness of breath, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for heart problems, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for hepatitis, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, January 1980 to January 1982 and from November 
1990 to April 1991.  He had active service in the Southwest 
Asia theater in support of Operations Desert Shield and 
Desert Storm from December 1990 to April 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for memory 
loss will be addressed in the remand portion of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO erred in not 
granting the benefits sought on appeal.  The veteran 
maintains, in substance, that he was in perfect health before 
his service in the Persian Gulf and that his health 
deteriorated after he returned from service in the Persian 
Gulf.  He further contends that his current medical 
conditions are directly related to his service in the Persian 
Gulf.  Therefore, a favorable determination is requested.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claims of 
entitlement to service connection for skin rashes, blood 
clots in the nose with shortness of breath, heart problems, 
and hepatitis, to include as due to an undiagnosed illness, 
are not well grounded.


FINDINGS OF FACT

1.  Disability due to an undiagnosed illness was not shown to 
be first manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War nor is 
there evidence of compensable disability attributable to an 
undiagnosed illness after service discharge.

2.  The claims of entitlement to service connection for skin 
rashes, blood clots in the nose with shortness of breath, 
heart problems and hepatitis, to include as due to an 
undiagnosed illness, are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Disability alleged to be due to an undiagnosed illness is 
not shown to have been incurred during the veterans period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War nor shown to a compensable level 
after service discharge.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.317 (1998).

2.  The claims of entitlement to service connection for skin 
rashes, blood clots in the nose with shortness of breath, 
heart problems, and hepatitis, to include as due to an 
undiagnosed illness, are not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served two periods of active duty from November 
1975 to November 1979 and from January 1980 to January 1982 
prior to service in the Southwest Asia theater of operations.  
The RO made several attempts to obtain the veterans service 
medical records (SMRs) for the earlier periods of active 
duty.  In August 1997, the RO made a formal finding of 
unavailability of service records and conveyed the finding to 
the veteran by way of a letter dated that same month.  The 
only records for the veterans prior periods of service 
associated with the claims file consist of copies of two 
physical examinations.  The first physical was dated in 
December 1975.  There were no abnormalities or defects noted 
pertinent to the claims on appeal.  The second physical was 
dated in January 1980 with no pertinent problems noted.

There were SMRs available for the period from February 1989 
to September 1991.  These records covered part of the 
veterans service in the Marine Corps Reserve as well as his 
period of active duty from November 1990 to April 1991.  The 
SMRs, including a release from active duty physical 
examination dated in March 1991, are silent with respect to 
treatment for conditions related to the issues on appeal.  
The records show that the veteran received some burns on his 
legs as the result of a civilian work-related accident in May 
1989.  A February 1990 physical examination reported no 
findings pertinent to the issues on appeal and the veterans 
accompanying medical history made no reference to any 
problems other than a longstanding eye problem.  In November 
1990 the veteran completed two NAVMED 6120/3, Annual 
Certificate of Physical Condition, slips wherein he indicated 
that he had not required hospitalization or missed 
school/work for any injury, illness or disease for more than 
three consecutive days within the past 12 months.  The 
veteran was treated in December 1990 for complaints of sinus 
pain and congestion.  The assessment was rule out sinusitis, 
viral syndrome and fever.  The March 1991 physical noted some 
scars on the veterans left arm and lower leg.  The veteran 
indicated no problems, other than his eye problem, on his 
medical history form also dated in March 1991.

Associated with the claims files are private medical records 
provided by the veteran for several sources of care.  These 
sources were listed on the veterans VA form 21-526 that was 
received in January 1995.

The first records were from a F. Malubay, M.D., dated in 
August 1992.  Dr. Malubay treated the veteran on two 
occasions for a probable spider bite in the right axilla.  
The veteran later developed an abscess from the bite.

The next records are from V. Soni, M.D., and covered a period 
from November 1989 to June 1993.  In September 1992 the 
veteran was treated for the insect bite.  The veteran was 
diagnosed with cellulitis in the right axilla and underwent 
an incision and drainage of the area in September 1992.  In 
May 1993, Dr. Soni treated the veteran after he had been seen 
in a local emergency room (ER).  The veteran had a history of 
swelling of the face and nose and was diagnosed in the ER 
with an allergic reaction.  He responded to Benadryl and 
steroid injection.  His Lyme test was negative.  Upon 
physical examination Dr. Soni noted that there was no 
tenderness or swelling of the face or nose.  The inside of 
the nostrils seemed to be red, swollen, and congested 
consistent with allergic rhinitis with some cellulitis.  He 
was seen again in June 1993 with complaints of not being able 
to breath through his nose.  Physical examination found the 
veteran to have swollen mucosa on the left that almost filled 
the nostril and on the right.  Dr. Soni opined that the 
veterans condition was an allergy-type problem.  

Associated with the claims file are the ER records referred 
to by Dr. Soni.  The veteran was treated at the Union County 
Methodist Hospital on May 23, 1993.  The treatment report 
indicates that the veteran noticed a tick on himself 
approximately one week earlier and came to the ER with 
progressive swelling since the previous Friday.  He had 
noticed that his nose and eyes had begun swelling and he had 
trouble breathing through his nose.  He had a fever up to 100 
degrees but had not noticed any rash.  He had had diffuse 
myalgias with no arthralgias noted.  No productive cough and 
no nasal drainage.  Physical examination found the facial 
area around the mid-face and nose to be markedly swollen, 
tender and erythematous as well as warm.  There was marked 
edema noted around the nose and under the eyes.  Nasal mucosa 
was boggy and there was green exudate in the nares.  The 
turbinates were markedly swollen.  A Lyme titer (later 
reported as negative) and a fluorescent antibody to R. 
Rickettsii were drawn and were to be forwarded to Dr. Soni.  
The treating physicians impression was facial edema, unknown 
etiology, rule out infectious process.

In June 1993, the veteran received follow-up treatment for 
complaints of nasal obstruction.  He was treated by T. B. 
Logan, M.D., at the Community Methodist Hospital.  Dr. Logan 
noted that the veteran was seen with a complaint of nasal 
obstruction and that he had recently been treated for a 
facial abscess.  He said that the veteran described several 
other abscesses about his body, particularly the posterior 
neck and axillary regions.  The veteran said that he thought 
all of this had happened since he had returned from Desert 
Storm.  Upon physical examination, Dr. Logan noted the 
presence of a mass involving the nasal septum.  He said that 
it was difficult to tell if it was an abscess or a hematoma.  
Dr. Logan performed surgery on the nasal mass several days 
later.  The operative report noted that the nasal septum was 
opened and bloody clots were present as well as fibrin and 
these were removed.  The veteran was seen several days later 
and his hematoma drained.  Dr. Logan said the culture was 
negative and that he still did not have an etiology for the 
hematoma.  The veteran was treated one last time two days 
later and noted to be doing well and to return whenever 
needed.

The veteran was afforded a VA Persian Gulf War Protocol 
examination in December 1993.  The veteran listed his several 
chief complaints.  He said that he had skin rashes which 
seemed to have occurred underneath both axillae areas and on 
the posterior neck region.  The last time it was prominent 
was the summer of 1992.  He described a hematoma on the right 
side of his nose, which had been removed earlier in 1993.  He 
said that he continued to have trouble breathing through his 
nose since the surgery, a problem that he did not have prior 
to surgery.  He also complained of shortness of breath (SOB).  
He said that while physically exerting himself in the yard 
using a shovel he would get short of breath.  Physical 
examination of the skin was negative except for minor 
abrasion on the right lateral knee.  There was no evidence of 
a rash.  Examination of the face and head found that the 
right nares seemed to be flatter than the left but the 
turbinates on both sides were edematous and somewhat 
injected.  The heart had a regular rate and rhythm with a 
grade I-II/VI murmur best heard at the base.  The examination 
was to include x-rays of the sinuses, nasal bones and 
pulmonary function tests.  No diagnoses were provided with 
the protocol examination.

Chest x-rays from December 1993 were interpreted to show no 
evidence of acute pulmonary cardiac disease.  X-rays of the 
nasal bones were interpreted to show the nasal bones within 
normal limits.  X-rays of the paranasal sinuses were reported 
to show normal paranasal sinuses.

The veteran was notified by the RO, in a letter dated in 
March 1994, that some of his liver tests were mildly elevated 
and that follow-up treatment was being arranged.  The veteran 
was notified of an upcoming appointment at the VA Medical 
Center (VAMC) in Louisville, Kentucky.  Treatment records 
from the VAMC, for the period from April 1994 to September 
1994, show that the veteran was seen in April to review the 
results of his serum glutamic oxaloacetic transaminase (SGOT) 
and serum glutamic pyruvic transaminase (SGPT) tests.  He 
also was scheduled for a pulmonary function test (PFT) and 
echocardiogram as a result of the detection of a heart murmur 
on his protocol examination.

An April 1994 PFT indicated that the veteran had a mild 
decrease in ventilation with a forced expiratory volume in 
one second (FEV1) of 92 percent and a ratio of FEV1 to forced 
vital capacity (FVC) of 86 percent.  The results of a May 
1994 Doppler echocardiogram were interpreted to show that the 
veteran had a moderate to severe aortic insufficiency and 
trivial mitral regurgitation.  A May 1994 clinical entry 
noted that the veterans laboratory test was positive for 
presence of the Hepatitis C antibody.  A second clinical 
entry from May 1994 reported the veterans liver function 
tests to be within normal limits and the positive test for 
the Hepatitis C antibody.  An August 1994 entry noted the 
results of the echocardiogram and the veterans complaints of 
dyspnea for the past year.  The assessment was aortic 
insufficiency of unknown etiology.  The veteran was to be 
scheduled to undergo an exercise stress test.

The veteran was afforded a VA examination in February 1995 to 
evaluate the conditions claimed on appeal.  The veteran said 
that in September 1991 he had several skin lesions under the 
left arm and on the back of the neck which appeared to 
ulcerate.  He said that he thought that he was told that they 
were spider bites.  He was treated at Union County Hospital 
in 1992 when the areas did not heal and they were then 
excised.  The areas were now healed.  He also described an 
incident of his face swelling up in 1993.  He was treated 
with steroids and told that this was probably an allergic 
reaction.  He related that he had continued problems with 
nasal swelling and had surgery to remove a blood clot from 
his nose.  He had not had any problems breathing after his 
surgery.  The veteran further related that he was diagnosed 
with aortic insufficiency and Hepatitis C at the Louisville 
VAMC.  The veteran gave a history of exposure to a number of 
environmental hazards while serving in the Persian Gulf.  He 
admitted to having memory loss at the time of the 
examination.  He said that he was in perfect health before 
his service in the Persian Gulf.  The examiner noted that, 
after reviewing the history, physical examination, laboratory 
and special studies performed, it seemed unusual for a 37-
year old man to have such unusual extensive chronic 
obstructive pulmonary disease (COPD) and multiple abnormal 
problems.

The veteran had present complaints of marked SOB, either at 
rest or upon exertion.  He denied any cough.  He said that he 
did not breath completely right at night.  He had occasional 
leading sharp pains in the substernal area that would come 
and go and were not related to exercise.  He tired very 
easily.  His face felt flushed at times.  He had daily 
headaches in the frontal areas of the face that were relieved 
by Tylenol and not associated with activity.  He had no 
visual disturbances but his headaches sometimes would last 
all day.  He had body aches all over and he would forget very 
easily.  His symptomatology was very vague but the examiner 
said that the veteran impressed him as a very honest and 
sincere person in trying to answer questions.  He described 
vague aching in the knees, neck, shoulders, and arms, but 
range of motion of all joints was fairly well within normal 
limits.

In February 1995, physical examination of the skin revealed 
three well-healed scars of one-half centimeter (cm) in size, 
round and flat, on the posterior of the neck area.  The head, 
face, and neck were normal.  Examination of the noses, 
sinuses, mouth and throat were normal with clear air passage.  
The veteran had a regular heart rate and rhythm.  There was a 
loud diastolic murmur in the aortic area, but it did not 
appear to be transmitted to the carotid area.  Point of 
maximum impulse was in the 4th interspace left mid-clavicular 
line.  The carotid pulses were normal with no bruits.  The 
femoral, popliteal, and dorsalis pedis pulses were normal 
bilaterally.  The veteran was not exercised due to a lack of 
need for cardiac stress testing due to his lung condition.  
The lungs had markedly diminished breath sounds with a few 
scattered rhonchi.  A chest x-ray was interpreted as showing 
clear lungs and a normal heart.  X-rays of the sinuses were 
interpreted as showing the sinuses as normally developed; 
there were no fluid levels or bony abnormalities.  A blood 
test was positive for the Hepatitis C antibody.  A PFT 
demonstrated a change from the April 1994 PFT.  The results 
of the February 1995 PFT revealed an FEV1 of 34 percent and 
an FEV1/FVC ratio of 49 percent.  The examiners diagnoses 
were: aortic insufficiency, compensated at present; COPD, 
severe; Persian Gulf Syndrome; scars, three on neck, status 
post excision of unknown type lesions, presumed to be benign; 
status post excision of hematoma from right nasal cavity; 
Hepatitis C, presently inactive because of normal liver 
enzymes.

In August 1995, along with his notice of disagreement, the 
veteran requested that he be afforded a hearing with RO 
personnel in Evansville, Indiana.  In a September 1995 reply, 
the RO informed the veteran that hearings were only held in 
regional offices.  The veteran was informed of the nearest 
ROs which included: Louisville; Indianapolis, Indiana; St. 
Louis, Missouri; and, Nashville, Tennessee.  He was informed 
that he would be provided with a statement of the case (SOC) 
and informed of his hearing options and that if he wanted to 
request a personal hearing to notify the RO.  The veteran was 
provided with an SOC in September 1995; however, there is no 
indication in the file that he ever requested a hearing at 
any subsequent time.

There is no other medical evidence of record following the 
February 1995 VA examination.  The RO notified the veteran in 
July 1996 that he should forward records of any medical 
treatment that he may have.  The veteran was also informed 
that he could submit non-medical evidence in support of his 
claims and what types of evidence would be of benefit to him.  
There is no indication in the record that the veteran 
submitted any further evidence, either medical or non-
medical.  Nor is there any evidence in the record that the 
veteran said that he had received additional treatment for 
his claimed conditions and notified the RO of that 
development. 

Analysis

The veteran is seeking service connection for skin rashes, 
blood clots in the nose with shortness of breath, heart 
problems, and hepatitis.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a) (West 1991).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  However, [a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veterans service medical records show no indication of 
any treatment for, or diagnoses of, skin rashes, blood clots 
in the nose with shortness of breath, heart problems, or 
hepatitis during his period of service.  His physical 
examinations do not report any related conditions.  He was 
treated on one occasion in December 1990 for a sinus problem 
with no indication of any sequelae in service. 

Various private treatment records show that the veteran was 
seen following his separation from service for complaints of 
an insect bite and cellulitis in the right axilla, and a 
hematoma in the right nasal cavity, with complaints of 
difficulty breathing through his nose.  However, none of 
these conditions were related to any incident of service, 
especially during the veterans period of service in the 
Persian Gulf.  Dr. Logan noted that the veteran attempted to 
connect his nasal hematoma to service in the Persian Gulf.  
However, in a June 15, 1993, clinical entry, Dr. Logan noted 
the etiology as unknown.  Moreover, the veterans cellulitis 
in his right axilla was attributed to an insect bite that 
occurred in 1992.  There is no medical evidence of record 
that shows that the veteran had any lesions on his neck that 
were removed.  There are scars present with only the 
veterans description of what caused the scars.  The February 
1995 VA examination noted that the veterans skin was normal, 
except for scars on the neck.  There was no evidence of 
lesions or a rash.  Further, examination of the veterans 
nose and sinuses reported that he had a clear air passage.

Establishment of service connection for skin rashes and blood 
clots in the nose with shortness of breath must be denied.  
There is no evidence of treatment for the claimed conditions 
in service.  There is no evidence of any type of rash present 
post-service, only the 1992 treatment for cellulitis due to 
an insect bite, a diagnosed condition.  The veterans nasal 
surgery was due to a diagnosed condition of a hematoma in the 
right nasal cavity.  There is no evidence linking this 
condition to any incident of service.  Moreover, as a 
diagnosed condition, it cannot be considered for service 
connection under 38 C.F.R. § 3.317.

The Board notes that the veteran was diagnosed with COPD, as 
early as April 1994 based on evidence of record.  It is not 
clear from the record if the veteran attributed his shortness 
of breath to his COPD or to the earlier difficulty he had in 
breathing through his nose.  To the extent that the claim 
involved COPD, there is no basis to establish service 
connection for the condition.  Clearly, COPD is a diagnosed 
condition and not for consideration for service connection 
under 38 C.F.R. § 3.317.  Further, there is no evidence of 
record to show any nexus between the diagnosis of COPD and 
any incident of service.  Nor does the evidence show 
development of COPD within one year after the veterans last 
period of service to warrant consideration on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309 (1998).  The Board does 
acknowledge the development of the condition following the 
veterans last period of active duty and the change in PFT 
results between April 1994 and February 1995, which indicate 
a worsening of the condition.  However, without competent 
medical evidence providing a nexus between the COPD and the 
veterans active military service, there is no basis for 
service connection.

The veterans heart problems were first identified in May 
1994 based on follow-up tests conducted in conjunction with 
his Persian Gulf protocol examination in December 1993.  The 
veteran was diagnosed with aortic insufficiency and trivial 
mitral regurgitation.  No nexus between any incident of 
service and the veterans heart diagnoses was made.  The 
conditions were diagnosed in 1994, approximately three years 
after the veteran was released from active duty, well beyond 
the one year presumptive period for service connection for 
heart conditions.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
there is no nexus to establish service connection on a 
direct, or presumptive, basis.  Further, as diagnosed 
conditions, there is no basis to establish service connection 
under 38 C.F.R. § 3.317.

The veterans hepatitis C condition is, by definition, a 
diagnosed condition, and not eligible for consideration under 
38 C.F.R. § 3.317.  Moreover, there is no evidence of a 
finding of hepatitis C in service or linking the development 
of hepatitis C to any incident of service.  Accordingly, the 
veterans claim for service connection must be denied.  

While the veteran claims that he developed skin rashes, blood 
clots in the nose with shortness of breath, heart problems, 
and hepatitis C as a result of his service in the Persian 
Gulf, he has offered no competent evidence to establish such 
a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physicians opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with any of the 
claimed conditions during service and as he has not submitted 
any medical opinion or other competent evidence to show the 
claimed conditions in service or to support a finding that 
his current conditions are in anyway related to his periods 
of service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for skin rashes, blood clots in the 
nose with shortness of breath, heart problems, and Hepatitis 
on a ground different from that of the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for skin rashes, blood clots in the nose 
with shortness of breath, heart problems and hepatitis, to 
include as due to an undiagnosed illness, is denied.


REMAND

The veterans remaining claimed condition of memory loss was 
never evaluated.  Memory loss was referred to as a current 
complaint at the veterans February 1995 VA examination.  A 
brief summary of an examination of the nervous system, to 
include psychiatric and personality, was provided, however, 
the claimed condition of memory was not examined.  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be requested by VA 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records since February 1995 
that are pertinent to the claim still on 
appeal.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, any records noted by the veteran 
that are not currently on file.

2.  After the above has been completed, 
the veteran should be afforded VA 
neurological and psychiatric examinations 
by board certified specialists, if 
available, to determine the nature, 
extent, and etiology of any memory loss.  
The claims file must be made available to 
the examiners for study prior to the 
examinations.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The rationale for any opinion expressed 
should be explained.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  Thereafter, the RO should again 
consider the claim of entitlement to 
service connection for memory loss, to 
include as due to an undiagnosed illness, 
based on all the pertinent evidence of 
record, and all applicable laws and 
regulations.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
